TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00132-CV



       Eugenio Falcon, Antonio Falcon, Elroy Vera, Juan D. Posada, Jose Vasquez,
                   Karina Mascorro, and William Smith, Appellants

                                               v.

     Bonanza Capital, Ltd. and Bernay Box as Trustee of Bonanza Master Fund, Ltd.
                              Liquidating Trust, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-12-000164, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants have filed an agreed motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellants’ Motion

Filed: September 21, 2012